*28ORDER
The Disciplinary Review Board on January 7,1998, having filed with the Court its decision concluding that JOHN B.M. FROHLING of ROSELAND, who was admitted to the bar of this State in 1960, should be reprimanded for violating RPC 1.15(b) by failing to keep employee withholding taxes intact and RPC 8.4(c) by making misrepresentations regarding the payment of said taxes, and good cause appearing;
It is ORDERED that JOHN B.M. FROHLING is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.